PARAFFIN DISTRIBUTION DEVICE FOR EMBEDDER AND EMBEDDER WITH SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner rejoins all previously withdrawn claims.
Allowable Subject Matter
Claims 1-6 and 8-20 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the closest identifiable art, Fujimake et al. (JP2002318177) teaches a paraffin distribution device (Fig. 2) for an embedder, comprising ([0001]): a distribution tube (30) having a first end (36) and a second end (32) (Fig. 2); a flow valve (V) disposed on the distribution tube (30) (Fig. 2); a paraffin outlet member (14) having a paraffin distribution outlet (where it is discharged) and connected to the first end (36) of the distribution tube (30) (Fig. 2); a heating strip (42, 44, 46) stuck to (provided in [0010]) the distribution tube (30), the flow valve (V) and the paraffin outlet member (14) respectively (Fig. 2).  Fujimake et al. does not anticipate nor render obvious, wherein a first portion of the heating strip stuck to the paraffin outlet member has a first heating power greater than that of other portions of the heating strip. The same reasons of allowance for claim 1 apply to independent claims 18 and 20.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304.  The examiner can normally be reached on 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723